                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   BOT M8 LLC,
                                  11                  Plaintiff,                           No. C 19-07027 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   SONY CORPORATION OF AMERICA, et                     ORDER DENYING
                                       al.,                                                MOTION TO AMEND
                                  14
                                                      Defendants.
                                  15

                                  16

                                  17                                        INTRODUCTION

                                  18        A patent owner seeks leave to amend its complaint again following prior amendment upon

                                  19   transfer to this District. The proposed amendments are nine weeks delayed. Patent owner

                                  20   failing to demonstrate diligence, the motion is DENIED.

                                  21                                          STATEMENT

                                  22        Patent owner, Bot M8 LLC, originally asserted six patents, directed toward casino, arcade,

                                  23   and video games, against defendants Sony Corporation of America, Sony Corporation, and

                                  24   Sony Interactive Entertainment LLC (“Sony”): U.S. Patent Nos. 8,078,540 (“the ’540 patent”);

                                  25   8,095,990 (“the ’990 patent”); 7,664,988 (“the ’988 patent”); 8,112,670 (“the ’670 patent”);

                                  26   7,338,363 (“the ’363 patent”); and 7,497,777 (“the ’777 patent”). The prior complaint in this

                                  27   Court asserted the ’540, ’990, ’988, and ’670 patents against the Sony PlayStation 4, the ’363

                                  28   patent against both the Sony PlayStation 4 and three video games: MLB The Show 19;
                                   1   Uncharted 4; and Uncharted: the Lost Legacy; and the ’777 patent against the PlayStation 4 and

                                   2   three games: the two Uncharted games and God of War (Dkt. No. 91). Bot M8 LLC v. Sony

                                   3   Corp. Am., No. C 19-07027 WHA, 2020 WL 418938 (N.D. Cal. Jan. 27, 2020).

                                   4        At a November 21 case management conference upon transfer from the Southern District

                                   5   of New York, the undersigned directed patent owner to file an amended complaint specifying,

                                   6   element-by-element, how Sony’s products allegedly infringed the asserted patents. Moreover,

                                   7   patent owner was, quite clearly, directed to reverse engineer the PlayStation 4 to support its

                                   8   detailed allegations. Patent owner obliged, proclaiming it had already done so, and committed

                                   9   to a December 5 amendment deadline (Dkt. No. 67 at 2–3).

                                  10        Patent owner filed its timely amended complaint (Dkt. No. 68) then Sony moved to

                                  11   dismiss (Dkt. No. 75). Following a January 23 hearing, a January 27 order dismissed claims for

                                  12   infringement of the ’540, ’990, ’988, ’670, and (as to God of War only) ’777 patents but
Northern District of California
 United States District Court




                                  13   permitted assertion of the ’363 and (against the Uncharted games) ’777 patents to proceed.

                                  14        The dismissal order made clear, “[p]atent owner ha[d] already enjoyed its one free

                                  15   amendment under the rules and was given clear directions to plead well, element-by-element.

                                  16   Patent owner d[id] not deserve yet another chance to re-plead.” Nevertheless, the order gave

                                  17   patent owner until February 13 to seek leave to amend (Dkt. No. 91 at 9–10).

                                  18        Patent owner now seeks leave to amend, relying on an assertion, voiced at a January 29

                                  19   discovery hearing, that the Digital Millennium Copyright Act (DMCA) and other anti-hacking

                                  20   statutes restrained its earlier reverse engineering efforts (Dkt. No. 122 at 1, 14). Sony opposes.

                                  21   Both parties filed two briefs, Sony’s request for a sur-reply being granted. Given the public

                                  22   health concern due to COVID-19, this motion is appropriate for disposition on the papers.

                                  23                                             ANALYSIS

                                  24        The proposed amended complaint is untimely for reasons both parties miss. Sony

                                  25   contends the amendment is governed by Patent Local Rule 3-6’s good cause standard, because

                                  26   amended pleadings at this stage also mean amended infringement contentions. But under the

                                  27   local rules, patent owner’s initial infringement contentions were due December 5, the same date

                                  28   its amended complaint was due. Pat. L.R. 3-1. The Court’s November 21 amended pleading
                                                                                       2
                                   1   schedule displaced the default rules. Just as patent owner was directed to replead, Sony was

                                   2   given another chance to move for dismissal — a chance which it initially waived by answering

                                   3   the complaint filed in the Southern District of New York. See Rule 12(b). This order is about

                                   4   pleadings, not contentions.

                                   5        But good cause is the standard. Patent owner mistakes this amendment as governed by

                                   6   Rule 15, where leave is “freely give[n] . . . when justice so requires,” absent undue delay, bad

                                   7   faith, repeated failure to cure deficiencies, undue prejudice, or futility. See Foman v. Davis, 371

                                   8   U.S. 178, 182 (1962). Patent owner ignores the December 5 amended pleadings deadline.

                                   9   Where the Court has imposed a deadline, Rule 16(b)(4) permits modification “only for good

                                  10   cause.” “The central inquiry under Fed. R. Civ. P. 16(b)(4) is whether the requesting party was

                                  11   diligent in seeking the amendment.” DRK Photo v. McGraw-Hill Glob. Ed. Holds., 870 F.3d

                                  12   978, 989 (9th Cir. 2017). Here, it was not.
Northern District of California
 United States District Court




                                  13        Patent owner bases its February 13 proposed amendments in new reverse-engineering of

                                  14   the PlayStation 4. It contends that the DMCA and other anti-hacking statutes prevented it from

                                  15   circumventing the PlayStation 4 security protocols and decrypting the code and asserts that not

                                  16   until January 29 did the Court “authorize[] and direct[] Bot M8 for the first time to conduct

                                  17   reverse engineering of Sony’s products without restriction from various statutes.” Indeed,

                                  18   patent owner explains the amendments are “based on new evidence Bot M8 was able to obtain

                                  19   only after receiving authorization from the Court to reverse-engineer” (Dkt. No. 110 at 2, 4).

                                  20        These amendments, due December 5, are nine weeks overdue. At the November 21 case

                                  21   management conference, the Court directed: “if this is a product you can buy on the market and

                                  22   reverse engineer, you have got to do that . . . [s]o I will give you another chance to plead if you

                                  23   want to try again.” Patent owner responded that “[w]e would be happy to put in an Amended

                                  24   Complaint with claim charts. We have torn down the Sony PlayStation.” When asked how long

                                  25   it needed to amend, patent owner said “[t]wo weeks.” So, the Court set a December 5 deadline

                                  26   for amendment to include allegations drawn from reverse engineering of the PlayStation 4 (Dkt.

                                  27   Nos. 60; 67 at 2–3) (emphasis added). If patent owner had concerns about reverse engineering,

                                  28   this was the time to raise them. The clock for diligence started there.
                                                                                       3
                                   1        For nine weeks, patent owner raised no concerns about its ability to reverse engineer the

                                   2   Play Station 4. It timely filed its amended complaint (Dkt. No. 68) with no concern. Sony

                                   3   moved to dismiss (Dkt. No. 75) and the parties appeared at a January 23 hearing (Dkt. No. 89)

                                   4   — not a word about the DMCA or anti-hacking statutes.

                                   5        Curiously, only after the January 27 order dismissed several claims for relief (Dkt. No.

                                   6   91), at a January 29 discovery hearing, did patent owner surface any concern that the DMCA

                                   7   and other anti-hacking statutes had hampered its reverse engineering of the PlayStation 4.

                                   8   Taken by surprise, the Court responded by saying that a court order to reverse engineer could

                                   9   supersede any such concerns and granted patent owner “permission, for whatever good it is, to

                                  10   have your teardown company analyze the [PlayStation 4].” The Court had no clue whether

                                  11   such concerns were valid or why they hadn’t been raised earlier (Dkt. No. 96 at 6–7).

                                  12        To be clear: the Court did not order new reverse engineering of the PlayStation 4. It
Northern District of California
 United States District Court




                                  13   merely excused, from some unknown violation of law, what patent owner had said it was

                                  14   already doing months earlier. Neither party asked for a modification of the deadline to reverse

                                  15   engineer —nor did the Court grant one. So, the December 5 deadline stood.

                                  16        To the extent patent owner believed it had won an extension of the December 5 deadline

                                  17   to reverse engineer the PlayStation 4, such modification was contingent upon the accuracy of

                                  18   patent owner’s statement of the law. Counsel accepts the duty of candor in appearing, and the

                                  19   Court credits many things counsel says without citation — including patent owner’s new

                                  20   handwringing regarding the DMCA. But patent owner may not, and may not reasonably

                                  21   believe it could, treble the scope of this case upon no more than its unsubstantiated, on-the-fly

                                  22   remarks at a hearing. Now, with the benefit of the record and full briefing, it becomes clear that

                                  23   there was no basis in law for patent owner’s concern or any contingent relief.

                                  24        Patent owner has never cited — and does not now cite — any authority, caselaw or

                                  25   otherwise, to support its professed fear of the DMCA or other anti-hacking statutes. Its motion

                                  26   to amend and reply brief rely entirely upon patent owner’s own verbal representations to the

                                  27   Court that reverse engineering, code decryption, and circumvention of security measures were

                                  28   mysteriously prohibited (Dkt. Nos. 110 at 2–4; 122 at 1, 14). Nor does patent owner explain
                                                                                       4
                                   1   why it failed to raise these concerns at the November 21 case management conference, where it

                                   2   proclaimed “[w]e have torn down the Sony PlayStation” (Dkt. No. 67 at 3). And atop that,

                                   3   patent owner does not even try to explain that it only learned of the DMCA or other anti-

                                   4   hacking statutes’ restrictions on reverse engineering between the November 21 or January 23

                                   5   hearings and the January 29 hearing. So, there remains no basis for either patent owner’s fears

                                   6   or its failure to timely raise them.

                                   7         Patent owner controlled the timing of this case, decided when to sue, boasted that it had

                                   8   already reverse engineered the PlayStation 4, and committed to the Court’s December 5

                                   9   amendment deadline. Now, only after Sony landed a punch in the first round does patent owner

                                  10   complain “I wasn’t ready.” Absent any authority for its theory of the DMCA, these

                                  11   amendments could have, and should have, been included in the December 5 amended

                                  12   complaint. They are nine weeks overdue and, absent diligence, lack good cause.
Northern District of California
 United States District Court




                                  13         Finally, the proposed amended allegations regarding the ’777 patent are further untimely.

                                  14   The amendments propose to remedy the same failing addressed in the January 27 dismissal

                                  15   order but appear entirely based on public information from the web and in-game screenshots

                                  16   (Dkt. No. 110-4, ¶ 174(a)–(p)). These allegations did not rely on reverse engineering and

                                  17   should have been included in the operative complaint at the November 21 hearing and certainly

                                  18   should have been included in the December 5 amendment. Both unduly delayed and lacking

                                  19   good cause, these amendments rate as untimely.

                                  20                                          CONCLUSION

                                  21         Patent owner’s motion to amend is DENIED. The proposed amendments are untimely.

                                  22   The January 27 order denied Sony’s motion to dismiss the claims for infringement of the ’363

                                  23   patent and, as to the Uncharted games, the ’777 patent. This case proceeds on these two claims

                                  24   of infringement.

                                  25         IT IS SO ORDERED.

                                  26   Dated: April 2, 2020.

                                  27
                                                                                              WILLIAM ALSUP
                                  28                                                          UNITED STATES DISTRICT JUDGE
                                                                                      5
